DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-18 are objected to because of the following informalities: Claim 14 recites in line 2 the word “closed” which appears to be a typographical error an should be rewritten as --close-- or --closest--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the image collecting mechanism first recited in claim 1, the optical compensation module in claims 3 and 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a light source carrying portion” and “moving mechanism” of claim 12, the “uniform scattering layer” of claim 5, and the “optical compensation processor” of claims 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “optical compensation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification describes at page 13 that “the optical compensation module may be an optical processor disposed on a surface of the first substrate P1. Regardless of a position of the first light source, illumination light may be optically 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 5, the mark recognition device is recited as comprising a uniform scattering layer, but that the layer is described as being on the substrate, accordingly the layer is acted on by the claimed device and not a comprised by the device because the substrate is not a part of the device. For the purposes of examining, the layer is understood as part of the substrate and not a part of the claimed device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahashi et al. [WO 2009/093445].
For claim 1, Iwahashi teaches a mark recognition device (see Figs. 4, 18, and 21), applied to a substrate comprising a marked region, comprising an image collecting mechanism 
For claim 19, Iwahashi teaches a mark recognition method, applied to a substrate comprising a marked region (marks 520 or 530 of respective substrates 201 or 0200, see Figs. 4, 7-9, 17-22), comprising: emitting, by a first light source (305), a light beam comprising a first light beam (beam incident on the marks) and a second light beam to the marked region of the substrate, the first light beam being blocked by a mark to form a marked orthographic projection, and the second light beam (light after the marks that transmits the substrates) penetrating and irradiating the substrate; and collecting, by an image collecting mechanism (307), the marked orthographic projection and the second light beam after penetrating and irradiating the substrate, and performing a mark recognition operation according to the marked orthographic projection and the second light beam after penetrating and irradiating the substrate (IR camera 307 images the panel recognition mark 530 and the component recognition mark 520 irradiated with infrared light, see page 5 of translation).
For claim 2,  Iwahashi teaches the first light source is located directly above the image collecting mechanism (line drawn from 305 to 307 in Fig. 21 put the source 305 directly above 
For claim 3 and 4,  Iwahashi teaches an optical compensation module (ACF 500) compensating the light beam emitted by the first light source; wherein a compensated light beam passes through a transparent region of the marked region and is vertically irradiated to the image collecting mechanism (the conductive particles 510 are spherical, the infrared light from the infrared light illumination 305 is easily scattered by the conductive particles 510 in the ACF 500. Therefore, when the optical axis of the infrared light 305 is parallel to the normal line of the surface of the mounted panel 300, the infrared light from the infrared light 305 directly enters the IR camera 307 due to the straightness of IR, see page 5 of translation).
For claim 5,  Iwahashi teaches a uniform scattering layer (ACF 500) for uniform light; wherein the uniform scattering layer is stacked on the substrate, and the light beam emitted by the first light source is irradiated to the substrate through the uniform scattering layer (see Fig. 4).
For claim 6,  Iwahashi teaches the first light source is located above a side of the image collecting mechanism (angled illumination offset from normal, see Fig. 21), the light beam emitted by the first light source is irradiated to the uniform scattering layer, and the light beam is uniformly scattered by the uniform scattering layer and then irradiated to the substrate and vertically irradiated to the image collecting mechanism through the substrate (see Fig. 21).
For claim 7,  Iwahashi teaches the uniform scattering layer is an Anisotropic Conductive Film layer (ACF 500).
For claim 8,  Iwahashi teaches an angle between the light beam emitted by the first light source and the substrate ranges from 30° to 60° (angle is 45 ° or more and less than 60 °, see page 5).
For claim 9,  Iwahashi teaches the angle between the light beam emitted by the first light source and the substrate is 45° (angle is 45 °, see page 5 and Fig. 10).
For claim 10,  Iwahashi teaches the number of the first light sources is the same as the number of the marks of the marked region of the substrate, and the first light source is irradiated in one-to-one correspondence with the mark (one source 305 and one mark 520, see Fig. 4).
For claim 12,  Iwahashi teaches comprising a light source carrying portion (element necessary and inherent for supporting source 305 in machine, see Fig. 3) carrying the first light source; wherein the first light source is fixedly disposed on the light source carrying portion (in position during illumination, see Fig. 3), or the first light source is movably disposed on the light source carrying portion by a moving mechanism.
For claim 13,  Iwahashi teaches comprising a support table (a backup stage 301, see Fig. 3) fixedly supporting the substrate.
For claim 20,  Iwahashi teaches a pseudo pressure alignment device, applied to a plurality of substrates comprising a marked region, comprising the mark recognition device of claim 1 (see Fig. 3), a control device (410, 430, 440), an alignment mechanism (mechanism 435 for correcting position amount in mounting machine, see page 8)  and a pressing mechanism (103a); the control device being communicably connected with the mark recognition device, the alignment mechanism and the pressing mechanism separately (see Fig. 5); the mark recognition device recognizing marks of the plurality of substrates (the inspection machine 105 causes the acquisition unit 448 to acquire the positions of the feature points of the panel recognition mark .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi in view of Yamauchi [US 2012/0127485].
For claims 11 and 14-18, Iwashimi teaches first light source that illuminates the substrate that  comprises a first substrate and a second substrate which are stacked first and second substrate (see Figs. 4, 18, and 21), wherein the number of the first light sources is at least one; and/or the number of the image collecting mechanisms is at least one (see Figs. 4, 18, and 21) wherein the first substrate is a Low Temperature Poly-Silicon substrate, and the second substrate is a Flexible Printed Circuit or a driver chip (capable of performing function of measuring marks for alignment two substrates, see Figs. 4, 18, and 21, substrates are not a part of the device but are the thing acted upon).
Iwashimi fails to teach the first light source is one of a coaxial light source, a collector light source and a strip light source, further comprising a second light source located at one side of the substrate closed to the image collecting mechanism; wherein the second light source is vertically irradiated to the marked region of the substrate, and light reflected by the mark of the marked region is vertically irradiated to the image collecting mechanism, wherein the second light source is located on the image collecting mechanism, the first light source irradiating a mark of the first substrate for recognizing, and the second light source irradiating a mark of the second substrate for recognizing, wherein the number of the second light sources is at least one.
Yamauchi teaches the first light source is one of a coaxial light source (the light source (not shown) of the coaxial illumination system of the image capturing unit 28M, see [0085]), a collector light source and a strip light source, further comprising a second light source (the light source (not shown) of the coaxial illumination system of the image capturing unit 28N, see [0086]) located at one side of the substrate closed to the image collecting mechanism; wherein the second light source is vertically irradiated to the marked region of the substrate, and light reflected by the mark of the marked region is vertically irradiated to the image collecting 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second light source and light source configuration as taught by Yamauchi in the mark measurement system as taught by Iwashimi in order to provide for the further function of measuring reflective marks on substrates that do not have a transmissive substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pardo [US 7,141,450] teaches a similar alignment measurement device (see Figs. 1 and 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759